ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Grahams Construction, Inc.                   )      ASBCA Nos. 60991, 61386
                                             )
Under Contract No. 7300058246                )

APPEARANCES FOR THE APPELLANT:                      Lawrence J. Sklute, Esq.
                                                     Sklute & Associates
                                                     Potomac, MD

                                                    Eric N. Heyer, Esq.
                                                    Joseph R. Berger, Esq.
                                                     Thompson Hine LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Jeremy D. Burkhart, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       The parties have filed a joint motion dated September 18, 2018 to dismiss these
appeals without prejudice pursuant to Board Rule l 8(b) for a period of no less than
one year to permit settlement discussions to continue.

       Accordingly, the appeals are dismissed without prejudice under Board Rule l 8(b ).
Unless either party or the Board acts within one year to reinstate the appeals, the
dismissals shall be deemed with prejudice.

      Dated: October 18, 2018


                                                 Administrative Ju
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60991, 61386, Appeals of Grahams
Construction, Inc., rendered in conformance with the Board's Charter.

      Dated:
                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2